         Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 1 of 17. PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO


CYBERGENETICS CORP.,

             Plaintiff,
                                                           Case No. ________________
        v.
                                                           JURY TRIAL DEMANDED
INSTITUTE OF ENVIRONMENTAL SCIENCE
AND RESEARCH and NICHEVISION INC.,

             Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Cybergenetics Corp. (“Cybergenetics”) hereby asserts a claim for patent

infringement against Defendants the Institute of Environmental Science and Research (“ESR”)

and NicheVision Inc. (“NicheVision”) (collectively, “Defendants”), and in support thereof

alleges, based on actual knowledge as to Cybergenetics’ own activities and on information and

belief as to the activities of others, as follows:

                                         Nature of the Action

        1.       This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., specifically including 35 U.S.C. § 271.

        2.       As set forth in detail below, ESR and NicheVision have infringed U.S. Patent No.

8,898,021 (“the ’021 Patent”) and U.S. Patent No. 9,708,642 (“the ’642 Patent) (collectively,

“the Patents-in-Suit”), both individually and through their combined actions, in connection with

supplying the STRmix™ probabilistic genotyping software product and related services to

customers in the United States.
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 2 of 17. PageID #: 2



                                           The Parties

       3.      Cybergenetics Corp. is a corporation organized under the laws of the

Commonwealth of Pennsylvania, with its principal place of business at 160 N Craig Street, Suite

210, Pittsburgh, Pennsylvania 15213.

       4.      On information and belief, the Institute of Environmental Science and Research is

a corporation organized and existing under the laws of New Zealand, with a principal place of

business at 34 Kenepuru Drive, Kenepuru, Porirua 5022, New Zealand.             ESR is a Crown

Research Institute of the New Zealand Government.

       5.      On information and belief, NicheVision Inc. is a corporation organized and

existing under the laws of the State of Ohio, with a principal of business at 526 South Main

Street, Suite 714G, Akron, Ohio 44311.

                                    Jurisdiction and Venue

       6.      This Court has subject matter jurisdiction over this patent infringement action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over ESR pursuant to the Ohio Long-arm

Statute, Ohio Revised Code § 2307.382, at least because ESR: (i) has transacted business in

Ohio, (ii) has contracted to supply services or goods in Ohio, and (iii) has caused tortious injury

by an act in Ohio. More particularly, on information and belief, ESR has entered into an

agreement with NicheVision pursuant to which NicheVision acts as the exclusive sales

representative and distributor of the STRmix™ probabilistic genotyping software product and

related services for the entire United States, including Ohio. Through its contractual relationship

with NicheVision, ESR has purposefully directed its activities towards Ohio, and thus this

Court’s exercise of personal jurisdiction over ESR is reasonable and consistent with the

requirements of the Due Process Clause of the United States Constitution.

                                               -2-
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 3 of 17. PageID #: 3



       8.      This Court has personal jurisdiction over NicheVision by virtue of NicheVision

being incorporated in the State of Ohio, maintaining its principal place of business in the State of

Ohio, and doing business in the State of Ohio.

       9.      Venue may lie in this judicial district as to Cybergenetics’ claims against ESR

pursuant to 28 U.S.C. §§ 1391(c) and/or 1400(b) at least because ESR, as an entity not resident

in the United States, may be sued in any judicial district.

       10.     Venue may lie in this judicial district as to Cybergenetics’ claims against

NicheVision pursuant to 28 U.S.C. §§ 1391(b)-(d) and/or 1400(b) at least because NicheVision

resides in this judicial district, and because a substantial part of the events giving rise to this

infringement claim occurred in this judicial district.

       11.     Joinder of Cybergenetics’ claims against ESR and NicheVision is permissible

under 35 U.S.C. § 299 because (a) Cybergenetics is seeking to hold Defendants jointly and

severally liable for infringement of the Patents-in-Suit, and the claims against each Defendant

arise out of the same transaction, occurrence, or series of transactions or occurrences relating to

the making, using, importing, offering for sale, or selling of the same accused product, and (b)

questions of fact common to all Defendants will arise in this action. More particularly, on

information and belief, ESR makes the accused STRmix™ probabilistic genotyping software

product in New Zealand, ESR and/or NicheVision import the product into the United States, and

ESR and/or NicheVision offer to sell and sell the product to customers in the United States.

                                        The Patents-in-Suit

       12.      The ’021 Patent, titled “Method and System for DNA Mixture Analysis,” was

duly and legally issued by the United States Patent and Trademark Office on November 25,

2014. The ’021 Patent issued from U.S. Patent Application No. 09/776,096 filed February 2,



                                                 -3-
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 4 of 17. PageID #: 4



2001 (“the ’096 Application”). The ’021 Patent will expire on February 2, 2021. A true and

correct copy of the ‘021 Patent is attached hereto as Exhibit A.

       13.     The ’642 Patent, titled “Method and System for DNA Mixture Analysis,” was

duly and legally issued by the United States Patent and Trademark Office on July 18, 2017. The

’642 Patent issued from U.S. Patent Application No. 14/548,972 filed November 20, 2014 (“the

’972 Application”). The ’972 Application is a continuation of the ’096 Application. The ’642

Patent will expire on February 2, 2021. A true and correct copy of the ’642 Patent is attached

hereto as Exhibit B.

       14.     The Patents-in-Suit are generally directed to computer-based systems and

methods for analyzing a DNA sample comprising a mixture of DNA from multiple sources. In

accordance with a particular embodiment, the method may comprise the steps of (i) obtaining a

mixed DNA sample, (ii) amplifying the DNA sample to produce a product, (iii) detecting the

product to produce a signal, and (iv) analyzing the signal to determine information about the

composition of the mixed DNA sample.

       15.     The patented DNA mixture analysis inventions have particular applicability in the

field of forensic science, being useful for helping to find and convict criminals, as well as to

exonerate innocent suspects, from a sample comprising a mixture of DNA from multiple

individuals. A system implementing the inventions can provide high-quality estimates, and can

be used to determine genotypes, mixture weights, and likelihood ratios. Such a system provides

confidence measures in the results it computes, and can be used to generate reports and intuitive

visualizations. Accordingly, the patented inventions can be applied to assist in the identification

of a suspect from a mixture of DNA from multiple individuals, thereby greatly improving the

effectiveness of DNA crime analysis.



                                               -4-
         Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 5 of 17. PageID #: 5



        16.       Cybergenetics is the owner by assignment of the Patents-in-Suit, having received

the entire right, title and interest in and to the inventions covered by the Patents-in-Suit.

                                            COUNT I
                             Infringement of U.S. Patent No. 8,898,021

        17.       Cybergenetics incorporates by reference the allegations in Paragraphs 1 through

16 above.

        18.       Defendants are indirectly infringing the ’021 Patent in connection with their

licensing, sale and/or distribution of the STRmix™ probabilistic genotyping software to

customers in the United States who then use the software to practice methods covered by one or

more claims of the patent, in violation of 35 U.S.C. §§ 271(b)-(c). Defendants are also directly

infringing the ’021 Patent in connection with their own use of the STRmix™ probabilistic

genotyping software to practice methods covered by one or more claims of the patent on behalf

of customers and/or potential customers in the United States, in violation of 35 U.S.C. §§ 271(a).

        19.       An example of how use of the STRmix™ probabilistic genotyping software

infringes the ’021 Patent follows, based on information currently available to Cybergenetics.

This example is not intended to limit the scope of Cybergenetics’ infringement claim in any way,

and is intended to be without prejudice to Cybergenetics’ ability to assert different or additional

claims of the ’021 Patent against Defendants and/or to apply such claims to the accused product

differently in view of additional information that Cybergenetics may acquire during the course of

the litigation.

        20.       Claim 1 of the ’021 Patent recites as follows:

                  1.     A method of analyzing a DNA mixture comprised of the steps:

                (a)    obtaining a DNA mixture that contains genetic material from at
        least two contributing individuals;



                                                 -5-
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 6 of 17. PageID #: 6



              (b)   amplifying the DNA mixture in a DNA amplification process to
       produce an amplification product comprising DNA fragments;

               (c)    producing from the amplification product a signal comprising
       signal peaks from the DNA fragments;

               (d)    detecting signal peak amounts in the signal, and quantifying the
       amounts to produce DNA lengths and concentrations from the mixture to form
       quantitative genotyping data;

               (e)    assuming a genotype value of alleles for a contributor to the
       quantitative genotyping data at a genetic locus;

              (f)      setting a mixture weight value for a relative proportion of the
       contributors to the quantitative genotyping data;

              (g)    forming a linear combination of the genotype values based on the
       mixture weight value;

               (h)   deriving with a computer a data variance of the amplification
       process from a model that includes both the quantitative genotyping data and the
       linear combination;

              (i)     determining with the computer a probability of the quantitative
       genotyping data corresponding to a set of suspects from the DNA mixture at the
       locus using both the linear combination and the data variance value;

              (j)     computing a probability of a genotype for one of the contributing
       individuals using the determined probability of the quantitative genotyping data;
       and

               (k)      comparing the genotype probability with a set of suspect genotypes
       to identify a likely suspect.

’021 Patent at col. 46, ln. 61 – col. 47, ln. 25 (Ex. A). On information and belief, use of the

STRmix™ probabilistic genotyping software satisfies each and every limitation of claim 1.

       21.    With reference to the preamble of claim 1 of the ’021 Patent, the STRmix™

probabilistic genotyping software is configured to perform a “method of analyzing a DNA

mixture.” See, e.g., STRmix™ Website, https://www.strmix.com/#what (last accessed 5/23/19)

(Ex. C hereto) (hereinafter, “STRmix™ Website”); D. Taylor et al., “The Interpretation of Single



                                              -6-
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 7 of 17. PageID #: 7



Source and Mixed DNA Profiles,” Forensic Sci. Int. Genet., Vol. 7, Issue 5, Sept. 2013, 517 (Ex.

D hereto) (hereinafter, “Taylor”).

       22.      With reference to element (a) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “obtaining a DNA mixture that contains genetic

material from at least two contributing individuals.” See, e.g., STRmix™ Website; Taylor at

524; STRmix™ Probabilistic Genotyping Software Operating Instructions, ¶¶ 1.1.1-1.1.2 (June

25, 2018) (Ex. E hereto) (hereinafter, “STRmix™ Operating Instructions”).

       23.      With reference to element (b) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “amplifying the DNA mixture in a DNA

amplification process to produce an amplification product comprising DNA fragments.” See,

e.g., STRmix™ Operating Instructions at ¶ 1.1.3; Taylor at 524; J. Buckleton et al., Forensic

DNA Evidence Interpretation, 3-5 (2nd ed. 2016) (excerpts at Ex. F hereto) (hereinafter,

“Buckleton”).

       24.      With reference to element (c) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “producing from the amplification product a

signal comprising signal peaks from the DNA fragments.” See, e.g., STRmix™ Operating

Instructions at ¶¶ 1.1.3, 1.1.5; Buckleton at 3-5; Taylor at 524.

       25.      With reference to element (d) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “detecting signal peak amounts in the signal, and

quantifying the amounts to produce DNA lengths and concentrations from the mixture to form

quantitative genotyping data.” See, e.g., STRmix™ Operating Instructions at ¶¶ 1.1.3, 1.1.5;

Buckleton at 281-86; Taylor at 516-28.




                                                -7-
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 8 of 17. PageID #: 8



       26.     With reference to element (e) of claim 1, STRmix™ is used to perform a method

that includes the step of “assuming a genotype value of alleles for a contributor to the

quantitative genotyping data at a genetic locus.” See, e.g., Buckleton at 295, Fig. 9.10; Taylor at

517-8, 520.

       27.     With reference to element (f) of claim 1, STRmix™ is used to perform a method

that includes the step of “setting a mixture weight value for a relative proportion of the

contributors to the quantitative genotyping data.” See, e.g., Buckleton at 281; Taylor at 518,

520; STRmix™ Operating Instructions at ¶ 6.8.2.

       28.     With reference to element (g) of claim 1, STRmix™ is used to perform a method

that includes the step of “forming a linear combination of the genotype values based on the

mixture weight value.” See, e.g., Buckleton at Fig. 9.10; Taylor at 518, 520.

       29.     With reference to element (h) of claim 1, STRmix™ is used to perform a method

that includes the step of “deriving with a computer a data variance of the amplification process

from a model that includes both the quantitative genotyping data and the linear combination.”

See, e.g., Buckleton at 293; Taylor at 518-19, 521.

       30.     With reference to element (i) of claim 1, STRmix™ is used to perform a method

that includes the step of “determining with the computer a probability of the quantitative

genotyping data corresponding to a set of suspects from the DNA mixture at the locus using both

the linear combination and the data variance value.” See, e.g., STRmix™ Operating Instructions

at ¶¶ 6.6-6.7; Buckleton at 293; Taylor at 519.

       31.     With reference to element (j) of claim 1, STRmix™ is used to perform a method

that includes the step of “computing a probability of a genotype for one of the contributing

individuals using the determined probability of the quantitative genotyping data.” See, e.g.,



                                                  -8-
        Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 9 of 17. PageID #: 9



STRmix™ Operating Instructions at ¶¶ 2.9-2.10; Buckleton at Fig. 9.11; Taylor at 517, 519-20,

524.

       32.     With reference to element (k) of claim 1, STRmix™ is used to perform a method

that includes the step of “comparing the genotype probability with a set of suspect genotypes to

identify a likely suspect.” See, e.g., STRmix™ Website; STRmix™ Operating Instructions at ¶¶

3-4; Buckleton at 293-94; Taylor at 523; S. Cooper et al., “STRmix: The Application of a

Continuous Statistical Model Expert System to Forensic Casework in New Zealand (and

Australia),” Promega ISHI Conference, 2017, ¶¶ 3, 5 (Ex. G hereto) (hereinafter, “Cooper”).

       33.     The foregoing element-by-element comparison demonstrates that use of the

accused STRmix™ probabilistic genotyping software product on suitable biological input data

literally satisfies each and every element of at least claim 1 of the ’021 Patent, thus literally

infringing the patent. To the extent any element of claim 1 is deemed not to be literally satisfied,

use of STRmix™ would nevertheless still infringe under the doctrine of equivalents because any

differences between the claimed invention and the method performed by the accused software

product are insubstantial.

       34.     On information and belief, ESR and NicheVision (as ESR’s exclusive sales

representative) sell and offer to sell the STRmix™ probabilistic genotyping software product to

customers in this judicial district and elsewhere in the United States, including numerous state

and local law enforcement agencies and forensics laboratories.

       35.     The STRmix™ probabilistic genotyping software product constitutes a material

part of the invention recited in claim 1 of the ’021 Patent, being programmed to cause a material

and substantial portion of the recited method steps to be performed, and it is not a staple article

or commodity of commerce suitable for substantial non-infringing use.               Moreover, on



                                               -9-
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 10 of 17. PageID #: 10



information and belief, Defendants are aware of the ’021 Patent at least as a result of

communications and interactions between Dr. Mark Perlin, the named inventor on the Patents-in-

Suit and a co-founder of Cybergenetics, and Dr. John Buckleton, one of the developers of

STRmix™ and a Principal Scientist at ESR. Consequently, Defendants know that the STRmix™

probabilistic genotyping software product is especially made or especially adapted for use in a

manner that infringes the ’021 Patent. Accordingly, Defendants’ sale of the STRmix™

probabilistic genotyping software product contributes to infringement of the ’021 Patent by their

customers in violation of 35 U.S.C. § 271(c).

       36.     On information and belief, both by configuring the STRmix™ probabilistic

genotyping software product to operate in a manner that Defendants know infringes the ’021

Patent, and by encouraging customers to use the STRmix™ probabilistic genotyping software

product in a manner that Defendants know infringes the ’021 Patent through training, product

literature and customer support, Defendants are inducing infringement of the ’021 Patent by their

customers in violation of 35 U.S.C. § 271(b).

       37.     Defendants’ infringement of the ’021 Patent has caused Cybergenetics to suffer

substantial monetary harm, including lost profits and price erosion relating to Cybergenetics’

sale of competing and related products and services in the same markets served by Defendants.

       38.     The ’021 Patent includes only method claims, and therefore the notice

requirements of 35 U.S.C. § 287(a) are inapplicable. Cybergenetics is thus entitled to collect

damages for any infringement of the ’021 Patent by Defendants occurring up to six (6) years

prior to the filing of this complaint in accordance with 35 U.S.C. § 286.

       39.     Defendants’ infringement of the ’021 Patent has caused and will continue to cause

irreparable harm to Cybergenetics for which there is no adequate remedy at law, including but



                                                - 10 -
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 11 of 17. PageID #: 11



not limited to lost market share and lost goodwill that Cybergenetics would otherwise garner as

the recognized innovator and sole authorized source of supply for probabilistic genotyping

software configured to practice the methods covered by the ’021 Patent.

       40.     On information and belief, Defendants’ infringement of the ’021 Patent has been

willful, done deliberately and with full knowledge that the sale, offer to sell and use of the

STRmix™ probabilistic genotyping software product infringes the ’021 Patent, and without any

reasonable, good-faith belief that the ’021 Patent is invalid and/or not infringed, thereby

justifying an increase in the damages to be awarded to Cybergenetics by up to three times the

amount found or assessed, in accordance with 35 U.S.C. § 284.

       41.     Defendants’ willful infringement of the ’021 Patent renders this an exceptional

case within the meaning of 35 U.S.C. § 285, justifying an award to Cybergenetics of its

reasonable attorney fees incurred in connection with this litigation.

                                         COUNT II
                           Infringement of U.S. Patent No. 9,708,642

       42.     Cybergenetics incorporates by reference the allegations in Paragraphs 1 through

16 above.

       43.     Defendants are indirectly infringing the ’642 Patent in connection with their

licensing, sale and/or distribution of the STRmix™ probabilistic genotyping software to

customers in the United States who then use the software to practice methods covered by one or

more claims of the patent, in violation of 35 U.S.C. §§ 271(b)-(c). Defendants are also directly

infringing the ’642 Patent in connection with their own use of the STRmix™ probabilistic

genotyping software to practice methods covered by one or more claims of the patent on behalf

of customers and/or potential customers in the United States, in violation of 35 U.S.C. §§ 271(a).




                                               - 11 -
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 12 of 17. PageID #: 12



        44.       An example of how use of the STRmix™ probabilistic genotyping software

infringes the ’642 Patent follows, based on the information currently available to Cybergenetics.

This example is not intended to limit the scope of Cybergenetics’ infringement claim in any way,

and is intended to be without prejudice to Cybergenetics’ ability to assert different or additional

claims of the ’642 Patent against Defendants and/or to apply such claims to the accused product

differently in view of additional information that Cybergenetics may acquire during the course of

the litigation.

        45.       Claim 1 of the ’642 Patent recites as follows:

                  1.     A method of analyzing a biological sample comprised of the steps:

                  (a)    obtaining a biological sample that contains DNA;

                  (b)    amplifying the DNA to produce a product;

               (c)    detecting the product to generate data, where the data can be
        explained by more than one genotype value;

             (d)         assuming a genotype value which is stored in a nontransient
        memory;

                  (e)    deriving with a computer a variance of the amplification; and

               (f)    determining a likelihood using a computer in communication with
        the memory, where the likelihood is defined as a probability of observing the
        generated data, and said probability depends on the genotype value and the
        variance.

’642 Patent at col. 48, ln. 37-51. On information and belief, use of the STRmix™ probabilistic

genotyping software product satisfies each and every limitation of claim 1.

        46.       With reference to the preamble of claim 1 of the ’642 Patent, the STRmix™

probabilistic genotyping software is configured to perform a “method of analyzing a biological

sample.” See, e.g., STRmix™ Website; Buckleton at 1-35, 281.




                                                 - 12 -
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 13 of 17. PageID #: 13



        47.    With reference to element (a) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “obtaining a biological sample that contains

DNA.”     See, e.g., STRmix™ Website; STRmix™ Operating Instructions at ¶¶ 1.1.1-1.1.2;

Buckleton at 1-3.

        48.    With reference to element (b) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “amplifying the DNA to produce a product.” See,

e.g., STRmix™ Operating Instructions at ¶ 1.1.3; Buckleton at 3-5.

        49.    With reference to element (c) of claim 1, use of STRmix™ requires, as a

necessary precondition, performing the step of “detecting the product to generate data, where the

data can be explained by more than one genotype value.” See, e.g., STRmix™ Operating

Instructions at ¶¶ 1.1.3, 1.1.5; Buckleton at 4, 281-86; Taylor at 517.

        50.    With reference to element (d) of claim 1, STRmix™ is used to perform a method

that includes the step of “assuming a genotype value which is stored in a nontransient memory.”

See, e.g., Buckleton at Fig. 9.10; Taylor at 518.

        51.    With reference to element (e) of claim 1, STRmix™ is used to perform a method

that includes the step of “deriving with a computer a variance of the amplification.” See, e.g.,

Buckleton at 293; Taylor at 519.

        52.    With reference to element (f) of claim 1, STRmix™ is used to perform a method

that includes the step of “determining a likelihood using a computer in communication with the

memory, where the likelihood is defined as a probability of observing the generated data, and

said probability depends on the genotype value and the variance.”            See, e.g., STRmix™

Operating Instructions at ¶¶ 3-4, 6.6-6.7; Buckleton at Fig. 9.11; Taylor at 517, 519.




                                               - 13 -
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 14 of 17. PageID #: 14



       53.       The foregoing element-by-element comparison demonstrates that use of the

accused STRmix™ probabilistic genotyping software product on suitable biological input data

literally satisfies each and every element of at least claim 1 of the ’642 Patent, thus literally

infringing the patent. To the extent any element of claim 1 is deemed not to be literally satisfied,

use of STRmix™ would nevertheless still infringe under the doctrine of equivalents because any

differences between the claimed invention and the method performed by the accused product are

insubstantial.

       54.       On information and belief, ESR and NicheVision (as ESR’s exclusive sales

representative) sell and offer to sell the STRmix™ probabilistic genotyping software product to

customers in this judicial district and elsewhere in the United States, including numerous state

and local law enforcement agencies and forensics laboratories.

       55.       The STRmix™ probabilistic genotyping software product constitutes a material

part of the invention recited in claim 1 of the ’642 Patent, being programmed to cause a material

and substantial portion of the recited method steps to be performed, and it is not a staple article

or commodity of commerce suitable for substantial non-infringing use.               Moreover, on

information and belief, Defendants are aware of the ’642 Patent at least as a result of

communications and interactions between Dr. Mark Perlin, the named inventor on the Patents-in-

Suit and a co-founder of Cybergenetics, and Dr. John Buckleton, one of the developers of

STRmix™ and a Principal Scientist at ESR. Consequently, Defendants know that the STRmix™

probabilistic genotyping software product is especially made or especially adapted for use in a

manner that infringes the ’642 Patent. Accordingly, Defendants’ sale of the STRmix™

probabilistic genotyping software product contributes to infringement of the ’642 Patent by their

customers in violation of 35 U.S.C. § 271(c).



                                                - 14 -
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 15 of 17. PageID #: 15



       56.     On information and belief, both by configuring the STRmix™ probabilistic

genotyping software product to operate in a manner that Defendants know infringes the ’642

Patent and by encouraging customers to use the STRmix™ probabilistic genotyping software

product in a manner that Defendants know infringes the ’642 Patent through training, product

literature and customer support, Defendants are inducing infringement of the ’642 Patent by their

customers in violation of 35 U.S.C. § 271(b).

       57.     Defendants’ infringement of the ’642 Patent has caused Cybergenetics to suffer

substantial monetary harm, including lost profits and price erosion relating to Cybergenetics’

sale of competing products and services in the same markets served by Defendants.

       58.     The ’642 Patent includes only method claims, and therefore the notice

requirements of 35 U.S.C. § 287(a) are inapplicable. Cybergenetics is thus entitled to collect

damages for any infringement of the ’642 Patent by Defendants occurring up to six (6) years

prior to the filing of this complaint in accordance with 35 U.S.C. § 286.

       59.     Defendants’ infringement of the ’642 Patent has caused and will continue to cause

irreparable harm to Cybergenetics for which there is no adequate remedy at law, including but

not limited to lost market share and lost goodwill that Cybergenetics would otherwise garner as

the recognized innovator and sole authorized source of supply for probabilistic genotyping

software configured to practice the methods covered by the ’642 Patent.

       60.     On information and belief, Defendants’ infringement of the ’642 Patent has been

willful, done deliberately and with full knowledge that the sale, offer to sell and use of the

STRmix™ probabilistic genotyping software product infringes the ’642 Patent, and without any

reasonable, good-faith belief that the ’642 Patent is invalid and/or not infringed, thereby




                                                - 15 -
          Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 16 of 17. PageID #: 16



justifying an increase in the damages to be awarded Cybergenetics by up to three times the

amount found or assessed, in accordance with 35 U.S.C. § 284.

          61.   Defendants’ willful infringement of the ’642 Patent renders this an exceptional

case within the meaning of 35 U.S.C. § 285, justifying an award to Cybergenetics of its

reasonable attorney fees incurred in connection with this litigation.

                                    PRAYER FOR RELIEF

          WHEREFORE, Cybergenetics prays for a judgment in its favor granting the following

relief:

          A.    A finding that ESR and NicheVision have infringed the ’021 and ’642 Patents,

holding them jointly and severally liable for such infringement;

          B.    A permanent injunction barring ESR and NicheVision, and all persons acting in

concert with them, from infringing the ’021 and ’642 Patents;

          C.    An award of monetary damages pursuant to 35 U.S.C. § 284 in an amount

adequate to compensate Cybergenetics for ESR’s and NicheVision’s infringement of the ’021

and ’642 Patents;

          D.    An order requiring ESR and NicheVision to pay Cybergenetics supplemental

damages for any continuing post-verdict infringement up until entry of the final judgment, with

an accounting, as needed;

          E.    A finding that ESR’s and NicheVision’s infringement of the ’021 and ’642

Patents has been willful;

          F.    An increase in the damages awarded to Cybergenetics up to three times the

amount found by the jury or assessed by the Court, pursuant to 35 U.S.C. § 284;

          G.    A finding that this is an exceptional case within the meaning of 35 U.S.C. § 285,

and a corresponding award of Cybergenetics’ reasonable attorney fees incurred in connection

                                               - 16 -
       Case: 5:19-cv-01197-SL Doc #: 1 Filed: 05/24/19 17 of 17. PageID #: 17



with this litigation;

        H.      An award of pre-judgment interest, post-judgment interest and costs, in amounts

to be fixed by the Court; and

        I.      Any additional and further relief the Court deems just and proper.



                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Cybergenetics hereby demands a trial

by jury on all issues so triable.



      Dated: May 24, 2019                       /s/ Michael J. Garvin
                                                Michael J. Garvin
                                                VORYS, SATER, SEYMOUR AND
                                                PEASE LLP
                                                200 Public Square
                                                Suite 1400
                                                Cleveland, OH 44114
                                                (216) 479-6100 (phone)
                                                (216) 479-6060 (fax)
                                                mjgarvin@vorys.com

                                                Mark M. Supko
                                                CROWELL & MORING LLP
                                                1001 Pennsylvania Avenue NW
                                                Washington, DC 20004
                                                (202) 624-2500 (phone)
                                                (202) 628-5116 (fax)
                                                msupko@crowell.com

                                                Attorneys for Cybergenetics Corp.




                                              - 17 -
